DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 31-40, 45 and 47-52 are pending upon entry of amendment filed on 12/22/20.

3.	      The specification filed on 12/22/20 is acknowledged.

4.	        In light of Applicant’s amendment to the claims filed on 12/22/20, the rejection under the first paragraph 35 U.S.C. 112 (see sections 6-7 of the office action mailed on 9/22/20) has been withdrawn.

5.	       The following rejection remains.

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.	Claims 31-40, 45 and 47-52 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 7,358,054 (IDS reference, of record) in view of U.S. Pub. No. 2004/0208870 (IDS reference, of record) for the reasons set forth in the office action mailed on 9/22/20.



The disclosure of the ‘054 publication differs from the claimed invention in that it does not teach the addition of 25-40 mM histidine, sorbitol and 0.008-0.012% polysorbate 20 as recited in claims 32-46 of the instant application.  

The ‘870 publication teaches liquid antibody formulation comprising integrin is more stable in histidine buffer of pH about 7 at 25-35mM, sorbitol at 1-15% and polysorbate 20 at about 0.01% ([0075-0080]) and the concentration of antibody is about 200mg/ml.  Moreover, the '870 publication teaches that the antibody is stable at 2-8oC for more than 12 months and shows less than 3% fragmentation under HPSEC ([0047, 0061]).   

It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the formulations taught by the ‘870 publication teaching more specific concentrations of the excipients into the antibody formulations taught by the '054 patent. 

One of the ordinary skill in the art would have been motivated to combine teachings of the ‘870 publication into the formulation taught by the ‘054 patent to stabilize antibody as the formulation that are suitable for treatment of rheumatoid arthritis taught by the '870 publication is known to minimize the dimerization and enhances stability and the activity of the antibody. 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 12/22/20 has been fully considered but they were not persuasive.

Applicant has asserted that the buffers and excipient combinations that are used in the ’870 publication are suitable for different antibody and the specific combination of excipient is required for distinct antibody (Wang reference).  Applicant has further asserted that there is no expectation of success to combine the references to result in the claimed invention. The formulation that is suitable for integrin antibody dose not stabilize the claimed antibody.

However, unlike Applicant’s assertion, the VLA-1 is considered as integrin families. Note ‘054 patent in col. 1 and col. 11.  The VLA-1 is defined integrin a1b1 whereas the formulations of ‘870 publication relates integrin a5b3.  However, the methods and antibodies of the ‘054 patent contemplated and extended to include a5b3 (col. 11).  Therefore, there is reasonable expectation of success to utilize the antibody formulation that is suitable for a5b3 subunits of integrin to a1b1 subunit of integrin.  As such, the combination of the references remains obvious and the rejection is maintained herein.

8.	No claims are allowable.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
February 17, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644